Bloodworth, J.
A distress warrant in favor of Mrs. M.. B. Stokes against A. V'. Wallace was levied on July 15, 1921. A counter-affidavit was filed, and by consent the case was appealed to a jury. On November 28, 1921, a verdict in favor of the plaintiff was rendered. The defendant then applied- for a writ of certiorari, the petition was sanctioned, and the writ issued. The answer of the justice of the peace to the writ of certiorari was filed January 24, 1922. On March 7, 1922, Wallace filed a petition in Morgan superior court, beginning as follows: “And now comes A. Y. Wallace, the plaintiff in the above stated petition *161for certiorari, and for plea says.” The petition alleged that he had been adjudged a bankrupt, and that he “ had listed the claim of Mrs. Mary B. Stokes as one of his liabilities, and that he had turned over to the said court his assets to be administered on by same,” and prayed that he be allowed to file his plea in bankruptcy, and that the proceedings in the case be stayed. Counsel for Mrs. Stokes moved to dismiss the petition of Wallace, on the following grounds: “ 1. Said motion cannot be made by plaintiff in certiorari. 2. Said petition does not admit the amount claimed by defendant in the above-stated case, and said defendant is entitled to have said amount adjudicated, in order to ascertain the uncontested sum for which she may file proof in said bankruptcy court.” The judge, on March 15, passed an order as follows: “ It is ordered and adjudged that the within petition be and the same is hereby denied, and a stay of proceedings in said case refused.” In the petition for certiorari the verdict of the jury was alleged to be error “as being contrary to law, contrary to evidence, and without evidence to support it.” On March 16, 1922, the judge passed an order overruling the certiorari, and awarding judgment in favor of Mrs. Stokes and against Wallace and his bondsmen. Wallace excepted to each of the foregoing rulings.
1. The petition for a stay of the proceedings was properly refused.
2. There was ample evidence to support the verdict, and the court did not err in overruling the certiorari and rendering judgment against the plaintiff in certiorari and his bondsman.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.